Case 2:21-cr-00005-Z-BR Document 62 Filed 06/14/21 Pageiofi PagelD 151

 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT |. US.DISTRICT COURT ——
FOR THE NORTHERN DISTRICT OF TEXAS MAILED OF TEXAS
AMARILLO DIVISION
JUN 1 4 2021
UNITED STATES OF AMERICA § CLERK.JU.S. DISTRICT COURT
. § By.
Plaintiff, § =
§
v. § 2:21-CR-5-Z-BR-(1)
; |
JIMMY NOE MIRELES §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On May 27, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jimmy Noe Mireles filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Jimmy Noe Mireles was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Jimmy Noe Mireles; and ADJUDGES Defendant Jimmy Noe Mireles guilty of Count Three in
violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in accordance with

the Court’s sentencing scheduling order.

SO ORDERED, June 14, 2021.

 

MATHEW J.J KACSMARYK
TED STATES DISTRICT JUDGE

 
